Citation Nr: 1723271	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-06 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to an initial disability rating in excess of 20 percent for degenerative changes of the left shoulder.

3. Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the left knee.

4. Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the right knee.

5. Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the right ankle. 

6. Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU) prior to October 7, 2014.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran had active service from July 1972 to July 1975 and from December 1980 to May 1982.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that, in pertinent part, denied service connection for a left ankle disability as well as from a December 2009 rating decision of the VARO in Atlanta, that granted service connection for degenerative changes of the left shoulder, and assigned an initial 20 percent rating, and granted service connection for a left knee disability, a right knee disability, and a right ankle disability, assigning each disability an initial 10 percent rating, each, effective October 26, 2005.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In February 2015, the Board reopened the Veteran's claims for service connection for a low back disability, a lower hernia, and hepatitis and remanded the underlying claims of service connection for a low back disability, a lower hernia, and hepatitis along with the issues listed on the title page to the RO for further development.  In a rating decision in August 2016, the Veteran was granted service connection for degenerative arthritis of the spine with lumbosacral strain, Hepatitis B, and inguinal hernia.  Thus, these claims are no longer in appellate status.  

Also by the August 2016 rating decision, the Veteran was granted TDIU effective October 7, 2014.  However, as the Veteran contends that he has been unable to work since 2003 due to his service-connected disabilities, to include his service-connected knees, and the issue for an initial rating for the knees has been on appeal since October 26, 2005, the issue of entitlement to TDIU prior to October 7, 2014 remains in appellate status.  See July 2015 TDIU claim and Rice v. Shinseki, 22 Vet. App. 447 (2009) (in which the United States Court of Appeals for Veterans Claims (Court) explained that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability").

For reasons explained further below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, for the following reasons, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist

First, in the February 2015 remand the Board instructed that the Veteran be afforded a VA examination whereby the examiner should provide an opinion as to whether it is at least as likely as not that any left ankle disability was incurred in or aggravated during the Veteran's active service.  In rendering this requested opinion, "the examiner must acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of symptomatology since service."  On VA examination in July 2016, the examiner opined that a left ankle disability was less likely than not incurred in or aggravated by service, but did not address the Veteran's lay statements of continuous symptoms of a left ankle disability since service.  Thus, there is a lack of compliance with the Board's remand directives.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  Further, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Second, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Such findings were not completely provided on VA examinations in July 2016 for the Veteran's left shoulder, knees, and right ankle.

Third, as for the issue of entitlement to TDIU prior to October 7, 2014, the Board in the February 2015 remand instructed that the issue of entitlement to TDIU be readjudicated and that, if the decision on this issue is in any way adverse to the Veteran, he be issued a Supplemental Statement of the Case (SSOC) with an appropriate time for response.  As discussed in the Introduction above, in the instant case, the issue of entitlement to TDIU arose pursuant to Rice, 22 Vet. App. 447, and, in the August 2016 rating decision, the Veteran was granted TDIU effective October 7, 2014.  He has not been issued an SSOC on the issue of entitlement to TDIU prior to October 7, 2014.  However, the Veteran contends that he has been unable to work since January 2003 due to his service-connected disabilities, to include his knees, and the issue for an initial higher rating for the knees has been on appeal since October 26, 2005.  Thus, as the Veteran's TDIU claim was not fully adjudicated there has been a lack of compliance with the Board remand orders regarding this matter.  See Stegall, 11 Vet. App. at 271.

Fourth, the Board in the February 2015 remand instructed that the Veteran be informed that, while he indicated in an April 2012 VA Form 21-4138 that he was including copies of his military medical records, it does not appear that those records were included in the file.  Further, review of the file does not show that the notice requested by the Board regarding this matter was sent to the Veteran.  Id.  

Lastly, the most recent CAPRI records in the file appear to be dated in May 2016.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent VA or private medical treatment.  Advise the Veteran that while he indicated in an April 2012 VA Form 21-4138 that he was including copies of his military medical records, it does not appear that those were included in the file and that he should submit these records.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Associate with the record any VA treatment records since May 2016.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2. Afterwards, schedule the Veteran for an appropriate VA examination to assess the etiology of any diagnosed left ankle disability, and to address the current nature and severity of the service-connected degenerative changes of the Veteran's left shoulder, left knee, and right knee as well as the service-connected calcification of his right ankle.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings reported in detail.

(a) With regard to the left ankle, the examiner should identify all current diagnoses and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left ankle disability was incurred in or aggravated during the Veteran's active service.  In providing the requested opinion, the examiner must discuss service treatment records dated in June 1974 that show the Veteran twisted his left ankle and his lay statements regarding the onset of symptoms and continuity of symptomatology since service to include his October 2014 testimony that he injured his left ankle during service in 1973 when he jumped off a dump truck and has had left ankle problems since service.  The examiner should also consider that the Veteran's DD 214 Form for his period of active service from July 1972 to July 1975 shows that he was a combat engineer and that his DD 214 Form for his period of active service from December 1980 to May 1982 shows that he was an aircraft fire control repairer.  

(b) With regard to the service-connected degenerative changes of the Veteran's left shoulder, left knee, and right knee as well as the service-connected calcification of his right ankle, the examiner should set forth all current complaints and findings to each of these disabilities.  The examiner should utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected left shoulder, left knee, right knee, and right ankle disabilities.  The examination report must include all findings necessary to rate these disabilities, including range of motion measurements for the painful joints on both active and passive motion, and in weight bearing and non-weight bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he or she should explain why.

3. Review the medical opinion/examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. When the development requested has been completed, readjudicate the issues of entitlement to service connection for a left ankle disability; entitlement to higher initial ratings for the service-connected degenerative changes of the left shoulder, left knee, and right knee; entitlement to a higher initial rating for the service-connected calcification of the right ankle.  The issue of entitlement to TDIU prior to October 7, 2014 also must be readjudicated.  If any benefit sought is not fully granted, the Veteran and his representative must be furnished a SSOC.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

